DETAILED ACTION
This office action is in response to applicant’s communication dated 11/25/2020. If needed, this communication is herein referred to as “Amendment”. 
The Amendment was in response to examiner's non-final office action dated 6/26/2020. If needed, this office action is herein referred to as “Previous OA”.
Any citation of the instant specification is as published in US Patent Application Publication 20190188653.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1 and 3-20 are pending.
Claims 1 and 3-11 are currently being examined. 
Claim 2 is cancelled. 
Claims 12-20 are withdrawn.

Non-Finality
The examiner does not make this office action final due to changes to the examiner’s claim mappings for claim 4 and 9, which represent new ground(s) of rejection not necessitated by the amendment.

Response to Amendment
103 Rejections
Applicant's 103 arguments filed 11/25/2020 have been fully considered but they are not persuasive. See the specific applicant arguments and examiner’s responses below:

103 Argument 1:
	Applicant alleges patentability of the claims based on the newly added limitation concerning a hash table and value added extension (Amendment, Pgs 6-7). 

103 Response 1:
	The examiner respectfully disagrees. As explained in the 103 rejection below:
			…
Meadows, as above-modified, doesn’t teach/suggest “wherein the distributed application including a hash table”.
However, Feeney, in an analogous art of blockchain verification of goods (Abstract), teaches/suggests the concept(s) of:
wherein the distributed application including a hash table (¶ 48 – “The data storage facility may include a data structure such as a hash table that permits rapid lookup of data stored in the data storage facility”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “wherein the distributed application including a hash table”, as taught/suggested by Feeney, to modify (or “further modify”) the method of Meadows, as above-modified, because this would lead to the predictable results of a more effective method, allowing for rapid lookup of stored data (Feeney ¶ 48).
Meadows, as above-modified, doesn’t teach/suggest that the hash table is “representing one or more stored value extensions, wherein each stored value extension of the one or more of stored value extensions represents a certificate or voucher that is usable with the digital ticket, and wherein the one or more stored value extensions remain included in the distributed application after the digital ticket has been transferred to another user and are trackable when the certificate or voucher is redeemed”.
However, Cronin, in an analogous art of systems and methods for upselling tickets (Abstract), teaches/suggests the concept(s) of:
that the hash table is “representing one or more stored value extensions, wherein each stored value extension of the one or more of stored value extensions represents a certificate or voucher [e.g., discount/coupon information] that is usable with the digital ticket (¶ 24 – 
“wherein the one or more stored value extensions remain included in the distributed application after the digital ticket has been transferred to another user and are trackable when the certificate or voucher is redeemed” (FIG. 4 and ¶ 37 – “The ticket database table 402 of FIG. 4 includes eleven columns…A eight column is a use coupon column 418, which may indicate whether a coupon was used when there is a purchase associated with the corresponding record.” Although Cronin does not involve a distributed databased, such as a blockchain, it is still suggestive of the limitation, since it involves a ticket database [although not distributed a distributed database] with additional information, e.g., coupons, tied to each ticket, that is - “stored value extensions”)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the hash table is “representing one or more stored value extensions, wherein each stored value extension of the one or more of stored value extensions represents a certificate or voucher that is usable with the digital ticket, and wherein the one or more stored value extensions remain included in the distributed application after the digital ticket has been transferred to another user and are trackable when the certificate or voucher is redeemed”, as taught/suggested by Cronin, to modify (or “further modify”) the method of Meadows, as above-modified, because this would lead to the predictable results of a more useful/versatile method, which can provide advertisement opportunities for merchants together with the provided ticket.
…
(For the entire 103 rejection, see 103 rejection section below.)

103 Argument 2:
	The applicant relies on 103 Argument 1 to allege patentability for the remaining claims under 103.

103 Response 2:
	The examiner respectfully disagrees at least for the same reason(s) provided above in 103 Response 1 and/or 103 rejection section below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meadows (US Patent Application Publication 20150278820) in view of Marti (US Patent Application Publication 20100228576) and further in view of Zhou (US Patent 7841525), Geer (US Patent Application Publication 20180365596), Metnick (US Patent Application Publication 20170372308) and Wright (US Patent Application Publication 20190068365), Feeney (US Patent Application Publication 20160098723), and Cronin (US Patent Application Publication 20170132664).


As per claim 1, Meadows teaches/suggests a computer-implemented method for creating cryptographically secure digital assets, comprising:
receiving, over a ticket delivery or management network (Peer-to-peer network), ticket information regarding an event ticket, […], from a ticket issuing system (¶¶ 58-61 and 70);  
creating a digital ticket […] (¶ 103, in the case of ticket purchase, in order for the ticket to be delivered, it is necessarily created based on the purchase request; also see ¶¶ 45 and 88),  

wherein the digital ticket encodes a […] set of policies governing one or more ticket transactions of the event ticket (¶¶ 49 and 59), 
wherein the one or more ticket transactions are associated with a public key and a private key, wherein the public key enables read operations on the digital ticket and the private key enables a user to redeem or transfer the digital ticket (¶¶ 45 and 92; also see 77), […]; 
deploying, over the ticket delivery or management network, the digital ticket to a blockchain system that implements cryptographic contract protocols, such that the one or more ticket transactions are supported by the implementation (¶¶ 73, 64; also see ¶¶ 68, 77-80);
[…];
receiving […] input corresponding to a user request to transfer the event ticket to another user (¶ 60. Also ¶¶ 46, 49, 51 and 59. The request necessarily received by a seller/distributor), 
the user request being received using the private key, which enables the user to transfer the event ticket (¶¶ 45 and 92; also see 77), and 
[…].
Meadows doesn't teach/suggest "including a ticket identifier and an event identifier". 
Marti  teaches/suggests including a ticket identifier and an event identifier (¶ 115, “The form may include some or all of the following fields: …event code,…ticket identifier”. Also see ¶ 114).
It would have been obvious to modify the method in Meadows (specifically the ticket information therein) to include "including a ticket identifier and an event identifier", as taught/suggested by Marti, because this would lead to the predictable results of more efficient method, which provides improved information indexing/referencing capabilities of the system by using a shorter token (identifier) of the longer information in the tickets. 
Meadows, as above-modified, doesn’t teach/suggest that the request is received by the seller/distributor “at a server”. 
However, Marti, further teaches/suggests the concept that the request is received by the seller/distributor “at a server” (a ticket system that may include one or more servers, ¶ 74 – “ticket resale system 112 likewise includes one or more servers 113”). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept that the request is received by the seller/distributor “at a server”, as taught/suggested by Marti, to further modify the method of Meadows, as above-modified, because this would lead to the predictable result of a more reliable and useful method, which includes ticket distribution via a server that is able to handle higher volume of transactions due to using the server[s].
Meadows doesn't teach/suggest that the creating of the digital tickets is done "for the event ticket based on the ticket information". 
Zhou teaches/suggests that the creating of the digital tickets is done "for the event ticket based on the ticket information" (the creation of a ticket is done by a 3rd party, distributor, that receives ticket information , seeds, from the ticker issuer, the originator, see Col 3:49-60. The creation of the tickets necessarily triggered by a purchase request, see Col 2:55-63 and FlGs. 1 and 2A). 
It would have been obvious to apply the known concepts that the creating of the digital tickets is done "for the event ticket based on the ticket information", as taught/suggested by Zhou, to further modify method of Meadows, as above-modified, because this would lead to the predictable result of improved versatility/usability of the system, by allowing for a ticket distribution chain.
Meadows, as above-modified, doesn’t teach/suggest “the user request including a modality from amongst a plurality of modalities for transferring the event ticket”. 
However, Geer, in an analogous art of apparatus and method for validating a ticket to an event (Abstract), teaches/suggests “the user request including a modality from amongst a plurality of modalities for transferring the event ticket” (transferring ticket ownership in the form of a sale, gift, or by other means, e.g., lottery, i.e., modalities of transferring the event ticket, wherein in the process of validating and transferring a ticket, it is determined if the transfer is a sale or not, i.e., modality is determined, see FIG. 3 at 335 and ¶ 34. Also see FIG. 3:320 and ¶ 33). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “the user request including a modality from amongst a plurality of modalities for transferring the event ticket” as taught/suggested by Geer, to further modify the method Meadows, as above-modified, because this would lead to the predictable result of a more flexible method, which allows the owner of the ticket a variety of ownership transfer modes, e.g., allowing the gifting of tickets to a loved one.
Meadows¸ as above-modified, doesn't teach/suggest "storing, in a database, a reference to the deployed digital ticket on the blockchain system".   
However, Metnick teaches/suggests "storing, in a database, a reference to the deployed digital ticket on the blockchain system" (¶ 306). 
It would have been obvious to modify the system/method of Meadows to include "storing, in a database, a reference to the deployed digital ticket on the blockchain system", as taught/suggested by Metnick, because this would lead to the predictable result of a more versatile method, able to provide reference information in database(s) outside of the blockchain system.   
Meadows doesn’t teach/suggest that the ticket encodes “distributed application that, when executed, creates” the set of policies, and “in response to receiving the user request, executing the distributed application encoded in the digital ticket, the distributed application transferring custody of the event ticket to a third-party system in response to determining the modality for transferring the event ticket, and the third-party system being configured to provide the event ticket for reassignment to users using an online marketplace” and “posting, using the third-party system, the digital ticket as eligible for sale on the online marketplace”. 
However, Wright, in an analogous art of secure mechanisms for transferring entities and/or ownership of entities via a blockchain (¶ 1), teaches/suggests concept(s) of 

“in response to receiving the user request, executing the distributed application encoded in the digital ticket, the distributed application transferring custody of the event ticket to a third-party system in response to determining the modality for transferring the event ticket, the third-party system being configured to provide the event ticket for reassignment to users using an online marketplace” and “posting, using the third-party system, the digital ticket as eligible for sale on the online marketplace” (the transfer of assets may be in response to placing the asset on a sale, via the webpage of a service provider’s web interface, see ¶¶ 131 and 170. Also see ¶¶ 78, 139, 168, 174, 176 and 181. The ticket can be represented by a token, see ¶¶ 14 and 59. Also see ¶¶ 13, 35, 60-62 and 75, inter alia. An issuer of a token may give a user to exercise right to transfer property, see ¶ 61. As known in the art, smart contracts automatically execute the terms of a contract agreement, see ¶ 5).
Wright, to further modify the method of Meadows, as above-modified, because this would lead to the predicable result of a more efficient and secure method that allows the transferring of tickets while automatically enforcing transferring rules/policies (e.g., contract terms) in an environment where the contract terms are immutable.
Meadows, as above-modified, doesn’t teach/suggest “wherein the distributed application including a hash table”.
However, Feeney, in an analogous art of blockchain verification of goods (Abstract), teaches/suggests the concept(s) of:
wherein the distributed application including a hash table (¶ 48 – “The data storage facility may include a data structure such as a hash table that permits rapid lookup of data stored in the data storage facility”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “wherein the distributed application including a hash table”, as taught/suggested by Feeney, to modify (or “further modify”) the method of Meadows, as above-modified, because this would lead to the predictable results of a more effective method, allowing for rapid lookup of stored data (Feeney ¶ 48).
Meadows, as above-modified, doesn’t teach/suggest that the hash table is “representing one or more stored value extensions, wherein each stored value extension of the one or more of stored value extensions represents a certificate or voucher that is usable with the digital ticket, and wherein the one or more stored value extensions remain included in the distributed application after the digital ticket has been transferred to another user and are trackable when the certificate or voucher is redeemed”.
However, Cronin, in an analogous art of systems and methods for upselling tickets (Abstract), teaches/suggests the concept(s) of:
that the hash table is “representing one or more stored value extensions, wherein each stored value extension of the one or more of stored value extensions represents a certificate or voucher [e.g., discount/coupon information] that is usable with the digital ticket (¶ 24 – “For each of the one or more tickets, the ticket database 112 may also include…associated coupon usage information, associated discount information, associated advertiser information”), and 
“wherein the one or more stored value extensions remain included in the distributed application after the digital ticket has been transferred to another user and are trackable when the certificate or voucher is redeemed” (FIG. 4 and ¶ 37 – “The ticket database table 402 of FIG. 4 Cronin does not involve a distributed databased, such as a blockchain, it is still suggestive of the limitation, since it involves a ticket database [although not distributed a distributed database] with additional information, e.g., coupons, tied to each ticket, that is - “stored value extensions”)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the hash table is “representing one or more stored value extensions, wherein each stored value extension of the one or more of stored value extensions represents a certificate or voucher that is usable with the digital ticket, and wherein the one or more stored value extensions remain included in the distributed application after the digital ticket has been transferred to another user and are trackable when the certificate or voucher is redeemed”, as taught/suggested by Cronin, to modify (or “further modify”) the method of Meadows, as above-modified, because this would lead to the predictable results of a more useful/versatile method, which can provide advertisement opportunities for merchants together with the provided ticket.

	As per claim 4, Meadows, as above-modified, teaches/suggests the method of claim 1. 
Meadows doesn’t teach/suggest “wherein the digital ticket, when deployed, is the distributed application configured to manage state information, stored values, business 
However, Wright, further teaches/suggests the concept(s) of:
wherein the digital ticket, when deployed, is the distributed application configured to manage (Wright ¶ 5 “Unlike a traditional contract which would be written in natural language, a smart contract is a machine executable program which comprises rules that can process inputs in order to produce results, which can then cause actions to be performed dependent upon those results.” ¶ 9 – “This may be a digital or virtual asset such as a smart contract, or a real-world/physical asset.”) 
state information (Wright ¶ 142 – “The process 400 may again confirm a positive match provided the two values are within a predetermined threshold range of each other.”, the ability to determine if a condition is met, is representative of managing “state information”), 
stored values (Wright ¶ 59 -– “The bitcoin value on the transaction acts as a token representing a rights contract in digital form. The contract itself may be stored on the blockchain or may be kept in a publicly accessible, off-block location, or may be held privately by the parties to the contract depending on the particular embodiment.” And Wright ¶ 60 – “A non-divisible token is a contract that specifies the holder's rights in terms of a fixed value, e.g. a contract to redeem a house or AU$1000.”), 
business rules (e.g.,  Wright ¶ 32 – “The first set of conditions and/or the second set of conditions may comprise one or more of the following: a) one or more range limits on one or more prices related to the 
and functionality from one or more other applications via an application interface (Wright  ¶ 5 – “These are computer programs designed to automate the execution of the terms of a machine-readable contract or agreement”, Wright  ¶ 95 – “on determination that two invitations match the service provider 104 may record an actual transaction, i.e. a transaction involving an exchange of entities, on the P2P distributed ledger. This process may be conducted automatically without the parties express authorisation or after prompting one or more of the parties to authorize the transaction.”, on determination of appropriate conditions, the smart contract is executed by other computer programs to perform automatic functions). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “wherein the digital ticket, when deployed, is the distributed application configured to manage state information, stored values, business rules, and functionality from one or more other applications via an application interface”, as taught/suggested by Wright, to modify (or “further modify”) the method of Meadows, as above-modified, because this would lead to the predictable results of a more efficient and secure method that allows the transferring of tickets while automatically enforcing transferring rules/policies (e.g., contract terms) in an environment where the contract terms are immutable.

	As per claim 5, Meadows, as above-modified, teaches/suggests the method of claim 1, wherein the one or more ticket transactions include a transfer, an exchange, or a redemption (Meadows ¶¶ 45. Also see ¶ 77). 

	As per claim 6, Meadows, as above-modified, teaches/suggests the method of claim 1, wherein the set of policies enforces single-user ownership and multi-role access of the event ticket, and wherein the state indicates a current owner of the event ticket (Meadows ¶ 65. Also see ¶¶ 77-78). 
 
	As per claim 7, Meadows, as above-modified, teaches/suggests the method of claim 1, wherein for an added value associated with the event ticket, the digital ticket encodes a set of rules governing value transactions of the added value (Meadows ¶ 65; also see ¶¶ 56 and 64). 

	As per claim 8, Meadows, as above-modified, teaches/suggests the method of claim 1, wherein the set of policies enforces spatial and temporal requirements with respect to the event ticket (Meadows ¶ 61). 

	As per claim 9, Meadows, as above-modified, teaches/suggests the method of claim 8. 
Meadows, as above-modified, doesn’t teach/suggest wherein the spatial requirements include obtaining and confirming global positioning system coordinates of 
However, Cronin also teaches/suggests the concept(s) of:
wherein the spatial requirements include obtaining and confirming global positioning system coordinates of the location of the one or more ticket transactions (¶ 41 – “The method 500 may include, at block 510, generating a record in the ticket database 112 when a ticketholder enters a corresponding venue. Global positioning system (GPS) may be used by a user device to detect a ticketholder's entrance into a venue and trigger the generation of the corresponding record.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of wherein the spatial requirements include obtaining and confirming global positioning system coordinates of the location of the one or more ticket transactions, as taught/suggested by Cronin, to modify (or “further modify”) the method of Meadows, as above-modified, because this would lead to the predictable results of a more secure method by using actual user location to confirm conditions related to the transaction.

	As per claim 10, Meadows, as above-modified, teaches/suggests the method of claim 1, wherein the blockchain system further comprises smart groups, wherein the smart groups are distributed applications configured to validate actions or enforce ownership restrictions on the digital ticket (Wright, ¶ 106; also see Abstract and ¶¶ 8-10, 31, 47, 77, 79, 107, 112, 114, 126, 139, 148-152, 166-167, 189-190, 200, 207, 217 and 350). 

	As per claim 11, Meadows, as above-modified, teaches/suggests the method of claim 10, wherein the ownership restrictions include a list of individuals or groups, and wherein the smart groups are configured to ensure that a final holder of the digital ticket belongs to the list (Meadows ¶ 45. Also see ¶¶ 65 and 77) 

	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meadows (US Patent Application Publication 20150278820) in view of Marti (US Patent Application Publication 20100228576) and further in view of Zhou (US Patent 7841525), Geer (US Patent Application Publication 20180365596), Metnick (US Patent Application Publication 20170372308) and Wright (US Patent Application Publication 20190068365), Feeney (US Patent Application Publication 20160098723), and Cronin (US Patent Application Publication 20170132664), as applied to claim 1 above, and further in view of Castinado (US Patent Application Publication 20170132630).

Meadows, as above-modified, doesn't teach/suggest "wherein the public key and the private key is generated by the blockchain system".   
However Castinado teaches/suggests "wherein the public key and the private key is generated by the blockchain system" (¶189. Also see ¶ 198). 
It would have been obvious to further modify the method of Meadows, as above-modified, to include "wherein the public key and the private key is generated by the blockchain system", as taught/suggested by Castinado, because this would lead to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Gabriel Mercado/Examiner, Art Unit 3685         


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685